Citation Nr: 1504273	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-01 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of bilateral upper and lower extremities.

3.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to April 20, 2009, and entitlement to a disability rating in excess of 50 percent on and after April 20, 2009.

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and January 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In September 2014, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to an initial disability rating in excess of 10 percent for PTSD prior to April 20, 2009, entitlement to a disability rating in excess of 50 percent on and after April 20, 2009, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In an August 2014 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for entitlement to service connection for diabetes mellitus.
2.  In an August 2014 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for entitlement to service connection for peripheral neuropathy of bilateral upper and lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to service connection for peripheral neuropathy of bilateral upper and lower extremities have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In an August 2014 written statement, the Veteran indicated that he wished to withdraw the appeal of claims of entitlement to service connection for diabetes mellitus and peripheral neuropathy of bilateral upper and lower extremities.  Thus, these issues are no longer for appellate consideration.  


ORDER

The appeal for entitlement to service connection for diabetes mellitus is dismissed.
The appeal for entitlement to service connection for peripheral neuropathy of bilateral upper and lower extremities is dismissed.


REMAND

PTSD

In September 2014, the Veteran testified that he received individual and group therapy through VA in connection with his service-connected PTSD.  As the Veteran's electronic file does not appear to contain up-to-date records of this treatment, the Board finds remand is warranted to obtain any outstanding VA treatment records dated from May 2010 to the present.

The Veteran testified that his PTSD has worsened since his last VA examination.  Therefore, the Board finds that a new examination is needed.  See Weggenmann v. Brown, 5 Vet. App. 218 (1993).

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has asserted that he is unable to work due to his service-connected PTSD.  Therefore, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  As the issue of entitlement to a TDIU has not been properly developed for appellate review, the issue is remanded for appropriate action.

Additionally, in an April 2008 written statement the Veteran indicated that he received compensation from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from May 2010 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Obtain and associate with the record SSA records for the Veteran.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  The RO should send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the form to the RO.

4.  The RO should complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

5.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected PTSD and the impact of his service connected disabilities on his ability to work.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history of symptomatology from the Veteran, the pertinent details of which should be included in the examination report.  Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the service-connected PTSD.

The examiner is also requested to address the functional impact of all of the Veteran's service connected disabilities on his ability to secure or follow a substantially gainful occupation.  When addressing the functional impact the examiner must not consider the effects of any non-service connected disabilities or the effects of age.

6.  If the scheduler requirements for TDIU are not met, refer the claim to the Director of Compensation for consideration of an extra-schedular TDIU rating.

7.  After all development has been completed, re-adjudicate the claim of entitlement to an initial disability rating in excess of 10 percent for PTSD prior to April 20, 2009, and entitlement to a disability rating in excess of 50 percent for PTSD on and after April 20, 2009, and adjudicate the claim for a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
`

Department of Veterans Affairs


